Citation Nr: 0334208	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  91-50 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to a compensable rating for a scalp scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from March 
1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The case was previously before the Board in September 2000.  
The Board denied service connection for headaches and organic 
brain syndrome.  It found that new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for a seizure disorder and remanded the claim.  It 
also remanded the claim for a compensable evaluation for the 
service-connected scar on the scalp.  

The issue of entitlement to service connection for a seizure 
disorder will be the subject of a remand at the end of this 
decision and will not be otherwise discussed herein.  


FINDINGS OF FACT
 1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected scar located in the 
vertex of his head is very small, barely visible, not tender, 
and not disfiguring.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected scalp scar are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7800, 7803, 7804, 7805 (as in effect prior to and after 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law on 
November 9, 2000.  The VCAA provides that upon receipt of an 
application for VA benefits, VA shall notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(b) (2003).  VA must inform the veteran whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By various correspondence from the RO as well as the 
statement of the case and supplemental statements of the case 
issued during the course of the appeal, the veteran was 
informed of the provisions of the VCAA including VA's duty to 
notify him about his claim and its duty to assist him in 
obtaining evidence for his claim.  In particular, by letter 
dated in April 2001, he was informed of the evidence 
necessary to establish entitlement to the benefits sought, 
what VA had done to help him with his claim, what evidence 
was still needed from him, and what he could do to help with 
his claim.  VA has informed the veteran that what was 
required of him was that he present himself for examinations.  
That he present himself for examination was all that he was 
required to do to provide evidence in support of his claim.  
Thus, the RO has complied with the requirements set forth in 
Quartuccio that VA inform the veteran as to what portion of 
the evidence he was required to produce or obtain.  The 
veteran did in fact report for examination for disability 
evaluation purposes in May 2001, at which time he stated that 
the scar did not bother him and that it was not disfiguring.  
He was scheduled for examination again in July 2003, but he 
failed to report for the scheduled examination.  Accordingly, 
the Board finds that the duty to inform the veteran of 
required evidence to substantiate his claim has been 
satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  Thus, VA is required to obtain all 
pertinent VA treatment records.  In the present case, VA 
treatment and examination reports have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to his claim for an increased rating for asthma 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to this claim, VA's duty to assist the 
claimant in this regard is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded an examinations in conjunction 
with his claim.  The report of this examination along with 
the other evidence of record is sufficient to decide the 
veteran's claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
indicated.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim for an increased rating for his service-
connected scar have been satisfied.

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

Prior to August 30, 2002, the following criteria applied.  

Disfiguring scars of the head, face or neck will be rated as 
50 percent disabling if there is a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  A 30 percent rating will 
be assigned for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating will be assigned where 
there is moderate disfigurement.  A noncompensable or 0 
percent rating will be assigned for slight disfigurement.  
38 C.F.R. Part 4, Code 7800 (2002).  

Scars, may be rated as 10 percent disabling if superficial, 
poorly nourished, with repeated ulceration; or if 
superficial, tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7803, 7804 (2002).  Scars may also be 
rated on limitation of function of part affected.  38 C.F.R. 
Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:
?	Scar 5 or more inches (13 or more cm.) in length.
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
?	Surface contour of scar elevated or depressed on 
palpation.
?	Scar adherent to underlying tissue.
?	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 
?	six square inches (39 sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
?	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.  

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.  

38 C.F.R. § 4.118, Code 7800 (2003).

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Code 7803 (2003).

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

38 C.F.R. § 4.118, Code 7804 (2003).

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805 (2003).

Background  On VA examination in July 1962, the scar was 
somewhat tender and the veteran flinched when it was touched.  
It was somewhat raised and not very long and not disfiguring.  
The diagnosis was residuals of head injury, slight.  The 
original rating decision of September 1962 granted service 
connection for scar, scalp, assigning a noncompensable rating 
under Coder 7805.  

On the December 1977 VA examination, it was reported that the 
veteran had a head injury in service.  It was reported that 
he had no particular disfigurement or disability from the 
scar itself.  The impression was well-healed scar.   

The file contains the VA clinical records for 1989.  They do 
not provide evidence of the scar being symptomatic.  In 
November 1989, the RO received the veteran's claim that his 
service-connected disability had become worse.  Subsequently, 
the veteran's correspondence and the evidence presented 
essentially claimed other symptoms as being manifestations of 
the head injury in service, without claiming scar 
manifestations or providing evidence as to the scar itself.  
On the September 1992 VA examination, the examiner noted a 
post-craniotomy scar in the left temporal region and a scar 
in the nuchal (neck) region, without mention of the service-
connected scar.  

In September 2000, the Board remanded the case, in part, 
directing examination of the scar.  

The veteran was examined in May 2001.  He sated that the scar 
did not bother him, that it was not disfiguring, and that it 
did not have a color change.  Examination of the scar 
revealed it to be about one centimeter and located in the 
center portion of the vertex of the head.  It was not 
erythematous.  There was no keloid formation.  There was no 
discoloration.  It was not tender to palpation and sensation 
was preserved in the area of the scar.  The impression was 
scar on the vertex of the head that appears to be intact and 
not disfiguring.  The doctor commented that it was very small 
and barely visible to the naked eye.  

Analysis  While the veteran has asserted that his service-
connected disability is worse, he has not specifically 
claimed that he has manifestations which would meet either 
old or new criteria for a compensable rating.  The claim was 
received in November 1989 and therefore the Board has 
considered the VA clinical records made in the year before 
the claim, as well as the more recent records.  38 U.S.C.A. 
§ 5110 (b)(2) (West 2002); 3.155, 3.157, 3.400 (2003).  Prior 
to the 2001 VA examination, there is simply no competent lay 
or medical evidence that the scar met any applicable criteria 
for a compensable evaluation.  There is no evidence that the 
scar was more than slightly disfiguring, for which the 
schedule provides a noncompensable evaluation.  38 C.F.R. 
Part 4, Code 7800 (2002).  There is no evidence that the scar 
is superficial, poorly nourished, ulcerated; or currently 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Codes 7803, 7804 (2002).  There is no evidence that 
the scar limits scalp or head function.  38 C.F.R. Part 4, 
Code 7805 (2002).  

The May 2001 VA examination continued to describe the scar as 
not disfiguring, which would mean that it did not approximate 
the moderate disfigurement required for a compensable, 10 
percent rating under the old criteria.  38 C.F.R. Part 4, 
Code 7800 (2002).  There is no evidence that the scar is 
ulcerated or unstable.  38 C.F.R. Part 4, Code 7803 (2002, 
2003).  Also, the examination specified that the scar was not 
tender.  38 C.F.R. Part 4, Code 7804 (2002, 2003).  The 
examination did not disclose any evidence that the scar 
limits scalp or head function.  38 C.F.R. Part 4, Code 7805 
(2002, 2003).  The scar is not disfiguring, therefore there 
is no basis for a compensable rating under 38 C.F.R. Part 4, 
Code 7800 (2003).

Therefore, the Board concludes that the requirements for a 
compensable rating are not met under either the old or the 
new criteria.  This case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  As 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for the service-connected 
scar, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the veteran's claim for a 
compensable rating for the scar must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for the service-connected scalp scar is 
denied. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires VA to be fairly specific 
when telling a claimant what he needs to submit to support 
his claim.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

In this case, VCAA notice letters were sent to the veteran in 
April 2001 and May 2003.  However, these letters do not 
appear to have the specificity required by the Court.  In 
particular, this case needs nexus evidence connecting the 
veteran's seizures to service.  In a note dated in May 1977, 
E. A. Browder, M.D. expressed the opinion that an injury 
caused a blood clot which required head surgery; but he did 
not say it was the injury in service or connect it to 
seizures.  In another brief note, date in May 1981, Dr. 
Browder wrote that the veteran had brain damage evidently 
caused by a head injury in service.  While theses notes are 
evidence, they have little probative value because they do 
not specifically link a current seizure disorder to the head 
injury in service; because they do not confirm review of the 
medical records or claims file; and because they do not 
discuss the evidence in terms of accepted medical principles.  
On the other hand, the VA opinions of record have 
shortcomings.  The September 1992 VA examination concluded 
with an opinion which connected the seizure disorder to the 
left subdural hematoma but indicated different possible 
etiologies for the hematoma.  The October 1995 VA examination 
and opinion also discussed various possibilities without 
coming to a clear conclusion.  We need a medical opinion, 
based on review of the medical records and claims file, which 
discusses the evidence in terms of accepted medical 
principles and comes to a conclusion as to whether it is as 
likely as not that the veteran's current seizures had their 
etiology in service.  The Board will, with this remand, 
attempt to obtain such an opinion.  In the event that the 
opinion is against the claim, in order to prevail, the 
veteran would have to submit an opinion which is more 
persuasive.  What makes evidence persuasive has been the 
subject of many treatises.  The Board does not believe that 
Congress intended VCAA to require VA to confront a claimant 
with a very large body of legal learning as to what makes 
evidence persuasive.  Thus, while these are not the only 
factors, we find that the critical factors in evaluating 
medical opinions are usually: review of the medical records 
and claims file; discussion of the evidence in terms of 
accepted medical principles; and a clear and consistent 
conclusion.  

The VCAA notice letter of April 2001 gave the veteran 60 days 
to respond.  The VCAA notice letter of May 2003 gave him 30 
days to respond.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the issue of entitlement to service connection 
for a seizure disorder is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for an examination to determine the 
etiology of his seizure disorder.  The 
claims folder must be made available for 
the examiner to review.  It is noted that 
much of the pertinent evidence has been 
summarized on pages 4 to 26 of the 
Board's decision issued on September 5, 
2000.  If the examiner finds that 
additional tests, studies, or specialist 
examinations would help him reach a 
conclusion, such development should be 
done.  The examiner should an opinion as 
to whether it is as likely as not that 
the veteran's seizure disorder was 
incurred or aggravated during his active 
service.  The opinion should be fully 
explained with reference to the evidence 
and applicable medical principles.

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  If the claim 
for service connection for seizure 
disorders is denied, the veteran should be 
informed that he must submit a competent 
medical opinion or other evidence which is 
more persuasive than the evidence of 
record.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



